DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably TWO distinct species of (applicant’s select one figure from Species A and B):
Species A: species of macro particle reduction coating and
Species B: film thickness.
The species are independent or distinct because each species is drawn to a different embodiment of the apparatus and only one such apparatus is usable per a method. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the species have acquired a separate status in the art due to their recognized divergent subject matter,
- the species require a different field of search e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either case, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Andrew Storaska on 12/12/2022 a provisional election was made without traverse to prosecute the species of WC and 100-500 micron.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-23, 28 and 39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 7, 8, 30 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 requires the electrodes of the system to have a lower particulate matter than “uncoated electrodes”.  The uncoated electrodes are not specifically defined, nor are they used in the process.  Further, there is one apparatus used for the method so there are no metes and bounds on electrodes not used in the claimed process.
Claim 7 requires the material to have a “low” rate of sputtering, but low is a relative term and there are no metes and bounds on the limits of low.
Claim 8 requires that the coating is “substantially resistant to ...reaction with the plasma”, but the term substantially is considered broad and does not provide guidance as to the extent of reactivity that is allowed.  Furthermore, the plasma conditions are not limited by the claims.
Claims 30 and 31 are rejected because the electrodes are configured to produce a hollow discharge – but the claims are method claims and the method requires a plasma.  It is not clear if the electrodes are merely capable of producing a hollow cathode discharge or the process includes such.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 24-27, 29-34, 38, 40, 41, 43, and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Maschwitz (2010/0028238), and, in the alternative, in view of Hijikata (5,006,220).
Maschwitz teaches a method of forming a coating on a substrate comprising:
- providing first and second electrodes separated by a gas containing space, see Fig. 4 and related text, as well as claim 1,
- the electrodes are connected to a power source that alternatives between positive and negative for each of the two electrodes and they are out of phase (see claim 1), (even though claim 1 of Maschwitz is an apparatus and an apparatus claim, it nonetheless supports the intended use and therefore method steps)
- with a current flowing between the electrodes (claim 1),
- producing a plasma (claim 1),
- and depositing onto a substrate by providing the substrate in the plasma space and decomposing a gas (steps e-g) met by claim 31 and [0086].
	In regard to the electrodes containing a “macro particle reduction coating”, the teachings do not explicitly teach that the electrodes include any coating.  The teachings do include, however, that the electrode emitting surfaces are comprises of porous electrically conductive material such as metal and silicon carbide [0060].  As the material is not particularly limiting, it would have been understood that the materials of the electrode would be a combination of any of the operable materials.  As per MPEP 2144.07, the selection of a known material for its intended use is obvious without a showing of criticality.  In this case, to include a metal with, for example, a silicon carbide coating would have been obvious based on the teachings of ‘238 that both materials are useful in the process.  To form a coated electrode would have been further obvious wherein both materials are taught as useful.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose,in order to form a third composition to be used for the very same purpose.  [T]he ideaof combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”.  Further, one of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  In this case, there is nothing creative or patentable in forming a coaching of a material (such as SiC) wherein the material is taught as effective by the prior art for the same purpose as claimed.
	While the Office holds that the teachings of Maschwitz sufficiently makes obvious the claimed invention, the teachings of Hijikata are applied in the alternative.  Hijikata teaches that electrodes useful for plasma treatments include base materials with a coating, such as silicon carbide (abstract).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply an electrode to the process of Maschwitz including a base material and an SiC coating as Hijikata teaches that such electrodes – either of solid SiC or of a base material such as metal or carbon coated with SiC are useful for avoiding contamination of the reaction chamber (col 1, line 26-col 2, line 2). The electrode coated with SiC meets the requirements of a “macro-particle reduction coating” as per claim 1, as well as claims 6-10 and 24.
	Regarding claims 2 and 46, as per claim 1, the plasma is substantially uniformed over its length and in the substantial absence of closed circuit electron drift.
	Regarding claim 3, the precursor gas is condensed [0047].
	Regarding claims 4 and 5, the teachings do not include a power of 20 or 40kW per linear meter, but, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as plasma power. Absent evidence showing such criticality use of the claimed power would have been prima facie obvious. 
	Regarding claims 6-12 and 25-27, the claim limitations are all met by the silicon carbide layer.  The prior art suggests that silicon carbide reduces the particulate matter (claim 6), a “low rate of sputtering” is not specifically limited and further subject to process conditions (claim 7), substantially resistant is also a broad limitation and considered met by the layer (claim 8).  In regard to all of claims 6-12 and 25-27, the instant specification, as well, suggests that the claimed materials meet the requirements as outlined in the claims.
	Regarding claims 13 and 24, silicon carbide meets the claim requirements.
	Regarding claims 29-31, as per Fig. 11 and related text, the prior art teaches an in-line system with the claimed third and fourth electrodes forming a pair.  All electrodes are configured to produce a hollow cathode effect.
	Regarding claims 32 and 47, as previously noted, the electrodes prevent drift.  In the alternative, the instant claims and prior art teach the same plasma process and the same electrode coating and therefore the prior art would be expected to prevent such drift in the same manner as the instant application.
	Regarding claims 33, 34, 48 and 49, the teachings of Maschwitz are described above, the teachings are silent on the operation time.  However, as per above, the selection of a process variable is prima facia obvious without a showing of criticality.  In this particular case, the operation is not particularly limited to one use/process period.  It can be considered the lifetime of the apparatus, for example, i.e. repetitive use up to or greater than 300 hours.
	Regarding claim 38, the selection of a particular thickness is a matter of a process selection as indicated above.  In this case, the thickness is further a result of the continuation of the process.  The teachings are not particularly limiting on the thickness, further teaches 0.1 micron or more [0065], thereby making a range of 100-500 micron obvious and further a matter of controlling the process.
	Regarding claim 40, the teachings include that the electrode comprises “metal” as noted – since the claimed materials are inclusive within the range of metals, Maschwitz makes obvious the claimed materials.
	Regarding claim 41, the teachings include a voltage of 10-2000V [0058], thereby overlapping and making obvious the claimed range.
	Regarding claim 43, the SiC would be understood to have such bonding (as per instant specification, [0051]).
	Regarding claim 45, all elements of the claim are met as per above, see particularly claims 1 and 3 related to the electrodes with the coating, supplying power to produce a plasma and condensing a gas to form a layer.

Claims 6-14, 20, 24-27, 44 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Maschwitz and Hijikata, in further view of Ochiai (2006/0280597).
The teachings of Maschwitz and Hijikata are described above – the teachings include a layer of SiC, but do not teach the WC layer required by claim 14 or tungsten as required by claim 20.  
	Ochiai teaches that useful materials for electrodes include tungsten carbide and/or silicon carbide [0086].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the WC of Ochiai as an operable alternative (or additional) material to the SiC of Hijikata and Maschwitz as the combined art teaches that SiC and WC are useful materials for electrodes in plasma processes.  As per MPEP 2143 I. an exemplary rationale for combination of prior art includes “simple substitution of one known element for another to obtain predictable results”.  In this case, using WC instead of or in addition to SiC would yield such results.
	In regard to claims 6-12 and 25-27, the arguments made above over the coatings are also applied to WC and/or SiC combination.
	In regard to 44, since the instant specification and prior art teach the same process steps of using a WC-coated electrode in a plasma process wherein power is applied such that the voltage alternates between the two electrodes, then the results of accumulation of macro-particles on the substrate having a length larger than 1mm is likewise necessarily produced in the prior art as in the instant application.
	Such arguments are also further and alternatively applied to the results of claims 25 and 26 wherein the prior art and claimed process is the same with the WC coating.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maschwitz alternatively in view of Hijikata and in view of Arai (2010/0163524).
The teachings of Maschwitz and Hijikata are described above – the teachings include a layer of SiC, but the art is silent on how such a layer is formed.  
Arai teaches that an SiC layer on component used in a semiconductor process (susceptor) includes applying SiC particles with a binder [0022, 57-59].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the SiC layer of the prior art using the method of Arai, including a binder, as the art is silent and Arai teaches an operable method of forming the same.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maschwitz alternatively in view of Hijikata, in view of Arai and in further view of Shim (2017/0073277).
The teachings of Maschwitz et al are described above.  Arai teaches forming an SiC layer using SiC particles with a binder of a known composition [0021, 35] is used, but is not limiting.  Shim teaches that when applying SiC particles with a binder to form an SiC layer, it is useful to include a metal such as chromium as part of the binder in order to depress the melting point of the mixture in order to minimize the chance of harming the substrate [0024-26].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include the chromium of Shim in the SiC layer forming process of the combined art as it would protect the substrate.
In regard to the binder composition as per claim 37, the art is silent on how much binder, but, as per above, the selection of such process variables is obvious without a showing of criticality.  To select between 5-30% by weight of the coating would be obvious for the intended purpose of including binder in with the SiC.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715